Title: To James Madison from Philip Mazzei, 30 November 1780
From: Mazzei, Philip
To: Madison, James



pma: copia
Carmo: Amico,
Firenze 30 9bre 1780.
Vi scrivo in lingua toscana perchè è più facile per me, e sarà una lezione per voi; e preferisco lo stil familiare allo scrivere in terza persona affinchè vi riesca più intelligibile, conoscendovi abbastanza filosofo per disprezzare l’inutile cirimoniale. Ò inteso ultimamente da una breve lettera dl. Bellini dei 4 Giugno anno corrente (l’unica da me ricevuta d’America dopo la mia partenza) che voi siete in Congresso. L’avevo inteso anche in Nantes dal giovanetto Little-Page, ma non in modo da esserne sicuro. Lo credevo per altro, e ne ò parlato molte volte con Mr. John Adams in Parigi, il quale sospirava sempre for good members from Virginia e desidera ardentemente di conoscervi non avendovi conosciuto avanti neppur per fama a motivo d[e]lla vostra giovinezza. Ò piacere che voi siate in Congresso per la giustizia che la [Pa]tria à reso al vostro merito e molto più per il vantaggio che la Causa comune può ricevere dalla saviezza dei vostri consigli; ma ne compiango la perdita nel Consiglio di Stato in Virginia. In questo vi dirò ingenuamente che ci contribuisce molto il mio amor proprio. La politica, le leggi di cui rispetto sommamente trattandosi di cose altrui, e specialmente d’affari pubblici, non voglio che entri ne’miei propri. Quando si tratta di me stesso intendo che la Sincerità (quel mio Nume prediletto) trionfi su tutte le altre mie qualità buone, o cattive. V[i] ripeto dunque che il mio amor proprio contribuisce molto a farmi desiderar[e] che voi foste tuttavia nel nostro Consiglio di Sta[to, pe]rchè mi lusingo che avreste f[at]to i vostri sforzi per impedir ch’io fos[si stato] discretamente e indecentemente negletto. Detto anche dall’istesso B[ellini, se] per maggiore sventura Mr. Page abbia renunziato. Dio sa di che razza [di] gente sarà ora composto il Consiglio; e il povero Governatore non solo non avrà forse il potere di fare adottare le massime opportune, ma riguardo a me sarà anche sospettato di parzialità. Mi ricordo quando voi con espressioni amichevoli e patetiche mi parlavate del trionfo che avrebbero avuto i miei nemici, e delle crudeli mortificazioni che avrebbero sofferto gli amici, che si erano resi in certo modo responsabili della mia condotta, se questa non avesse corrisposto alla loro aspettativa. La memoria di ciò serve ad inasprire non poco il mio giusto risentimento, vedendomi, o [per] negligenza imperdonabile; o per malignità la più scellerata, costituito in una totale inazione, mentre con sommo mio onore, e consolazione dei miei cari amici avrei potuto rendere importantissimi servigi alla Patria nel tempo del maggior bisogno. Io non so ormai quali altre scuse potere addur qua per non aver dopo tanto tempo ricevute nuove Commissioni, o almeno la copia delle vecchie, e neppure una risposta ad alcuna delle mie tante lettere, molte delle quali si sa essere arrivate, e per vari bastimenti, mandandone 4 copie d’ognuna. Non ardisco di scrivere tutti i dubbi che mi vengono in [m]ente, ma non vi tacerò che, se il giusto riguardo, che io devo al mio propr[io dec]oro e alla sensibilità dei miei cari Amici in Virginia, mi ridurrà mai a [g]iustificare al Mondo la mia condotta, farà probabilmente più strepito di quel che certi vili e pusillanimi soggetti forse s’immaginano. Le testimon[ian]ze del mio zelo non solo per le incombenze a me confidate, ma per promuovere tutto ciò che puo esser’utile alla nostra gloriosissima Causa ovunque io sono stato, saranno di gran peso non sol[o] per natura loro, come per i Personagi che le faranno. Se mai però arrivasse questa per me infelice necessità farei tutti i miei sforzi per salvare il pubblico carattere, quantunque le mie offese venisser[o] da chi lo rappresenta. Vi ricorderete quanto io mi raccomandai di esser fornito d’aneddoti onorevoli per [esser]e continovamente ragguagli[a]to di tutto ciò che passa d’essenziale. Io non ò potuto neppure arrivare a sapere su che piede il Pubblico prenda denaro a cambio dopo l’ultima riforma della nostra moneta corrente, per il che siamo restati privi di molte cose utilissime e necessarie, che vari avventurieri ci avrebbero mandate. [Se] i carichi non son molto ricchi non possono sopportare le gravi spese, da ciò ne segne che gli avventurieri non potrebbe[ro coi] medesimi [va]scelli riport[are] in[dieto] che una piastre por[zione] [torn] Come è dunque sperabile che vogliano correre tanti risc[hi se n]on posso dir loro in qual maniera potrebbero impiegare il lor denaro presso di noi? Se volete veder chiaramente quanto io abbia ragion di lagnarmi, bisogna che vi diate l’inco[m]modo di leggere con ordine cronologico le 22 lettre che ò scritto al nostro Governo, ed avrei piacere che vedeste anche la lettera privata, che ò scritto in questa lingua al nostro Governatore. Spero che di tutte ne verrà alm[e]no una copia a salvamento: ne mando 3 delle private, e 4 delle pubblice. Da queste, facendone uno spoglio, mi lusingo che potreste ricavar molte cose, che vi sarebbero di qualche uso in Congresso. Di qua è difficile ch’io possa darvi nuove interessanti, che non riceviate più presto da altre parti. Vi avverto per vostra regola, acciò ne facciate uso come giudi[c]ate proprio, che in Genova inclinerebbero a prestare il lor denaro al Congresso piuttosto che a un solo Stato, e che qua per quanto mi pare avrebbe molto peso la mia opinione. [in unintelligible cipher] Dalle mie lettere al Governo si vede in che miserabile stato devono esse[re l]e mie finanze, ma potete anche immaginarvelo dal sentire che non ò [re]cevuto finora neppure una lettera. Non mancate di ragguagliarmi dei nostri affari, e indirizzate le lettere a Mr. Mark Lynch Mercht. in Nantes, o a Mr. Adams. Mr. Page vi avrà notificata la cagione, per cui non vi ò scritto prima. Conservat[em]i la vostra carissima amicizia, e credetemi colla maggiore stima,
Vostro Umismo: Servo e Amico Vero
Filippo Mazzei
  
first copy
Florence 30 November 1780
My very dear Friend
I am writing in tuscan because it is easier for me and it will be a lesson for you; and I prefer the familiar style to the third person so that I might be more intelligible to you, knowing you to be enough of a philosopher to despise useless ceremony. I have learned recently through a brief letter from Bellini of 4 June this year (the only one I have received from America since my departure) that you are in Congress. I had also heard this in Nantes from young Little-Page, but not in such a way as to be sure of it. Nevertheless, I believed it, and I have spoken about it many times with Mr. John Adams in Paris, who always longed for good members from Virginia. He ardently desired to become acquainted with you, not having known of you before, not even through the renowned activity of your youth. I am pleased that you are in Congress for the honor that the Country has rendered to your merit and even more so for the advantages that our common cause can receive from the wisdom of your counsels, but I regret the loss to the Council of State in Virginia. In this regard I will tell you ingenuously that my own personal pride plays a considerable part. I do not want politics, whose principles I highly respect, especially in regard to public affairs, to enter into my personal life, when it is a matter of my honor, I believe that Sincerity (that favorite Divinity of mine) triumphs over all my other qualities, good or bad. I repeat then, that my own self-esteem contributes a great deal to my desire that you were still in our Council of State, for I am confident that you would have made an effort to prevent my being indiscreetly and indecently neglected. This also applies to Bellini who, unfortunately, might be renounced by Mr. Page. God knows what kind of people the Council will be composed of now; and the unfortunate Governor will perhaps not only lack the power to adopt the best measures, but in regard to me he will also be suspected of partiality. I recall when you used to speak to me in friendly and touching terms of the triumph that my enemies could have had and of the cruel mortifications my friends would have suffered, they who were made in some degree responsible for my conduct, which might not have corresponded to their expectations. The memory of this greatly arouses my just resentment, seeing myself the object of unpardonable negligence and, through such wicked malevolence, relegated to complete inaction, when to my own honor and to the consolation of my friends I would have been able to render important services to the Country in the time of great need. I do not know what other excuses I could present for not having received new commissions, or at least a facsimile of the old one, after all this time. I have not even received a reply to some of my many letters. I know a number of them have reached their destination, having sent 4 copies of each one on various ships. I dare not write of all the doubts that come to my mind. I will not conceal from you, however, considering the just regard I owe to my own honor and to the sensibility of my dear friends in Virginia, that I will ever be obliged to defend my conduct to the world. It will perhaps cause more of an uproar than certain vile and pusillanimous persons suppose. The evidences of my zeal, through the duties confided to me and through the promotion of everything that can be of use to our glorious cause wherever I have been, will have considerable weight, not only by their nature, but through the important people who will bear witness to them. Therefore, if the unhappy necessity should ever arise, I would make every effort to save my public character, regardless of the effect my offenses might have. You will remember how much I used to pride myself on being made the subject of honorable anecdotes for being informed of everything of importance. I have not even been able to find out on what basis the public might obtain money for exchange since the last reform of our currency. This has deprived us of many necessary and useful things that various adventurers could have supplied. If the cargoes are not very profitable, they cannot meet the heavy expense, from which it follows that the adventurers, with the same ships would not be able to bring back more than a small portion for their efforts. Consequently, how can it be hoped that they would want to run such risks if I cannot tell them how they could invest their money with us? If you wish to see clearly how much cause I have for complaint, you should make an effort to read, in chronological order, the 22 letters I have sent to our Government. I would also be pleased if you could see the private letter I have written in this language to our Governor. I hope that of all of them at least one copy will have been preserved: I send three of them privately and 4 by public mail. After examining one of these letters carefully, I am sure you could find many things that would be of some use to you in Congress. From here it is difficult to give you interesting news that you do not receive more quickly from elsewhere. I am advising you for your information, and you can use this as you see fit, that in Genoa they would be inclined to lend their money to Congress rather than to an individual state, and that my opinion should carry considerable weight here.
It can be seen from my letters to the Government in what a miserable state my finances must be, but you can imagine my feelings at not having as yet received even one letter. Do not fail to keep me informed of our affairs, and address your letters to Mr. Mark Lynch Mercht. in Nantes, or to Mr. Adams. Mr. Page will have notified you as to why I have not written to you before. May you preserve our dear friendship, and may you hold me in high esteem.
Your Humble Servant and True Friend
Philip Mazzei

